In addition to what is said in our opinion in chief on the State's motion for rehearing, we again call earnest attention of State's attorneys to the fact that in describing liquor in prosecutions for violations of the law relative thereto, it is sufficient to say it is "liquor capable of producing intoxication." If State's attorneys would not attempt to go beyond this and add unnecessary descriptive words, the trouble in the case before us and others would be obviated and the work of this court lessened. Tucker v. State, 94 Tex. Crim. 507. The allegation in the instant indictment that the liquor transported was "spirituous, vinous and malt liquor capable of producing intoxication," gives opportunity for strong contention on the part of appellant that the State, while proving without controversy that the liquor was intoxicating, failed to prove that it was either spirituous, vinous or malt liquor.
The sheriff swore in this case that the tequila found in appellant's car was "spiritual." In a liquor case this means the same is spirituous. State v. Clark, 3 Ind. 451. The word "spiritual" is given in the Century Dictionary as a synonym for "spirituous". This witness further said that he had always been taught that tequila was a spirituous liquor; that he had shown it to be such all the time; that it was intoxicating. He used other expressions in his testimony which furnished the basis for the attack by appellant upon the proof that the liquor was not in fact spirituous. The learned trial judge pointedly told the jury that if they did not believe from the evidence beyond a reasonable doubt that appellant transported spirituous, vinous or malt liquor, capable of producing intoxication, they should acquit. Upon the trial appellant categorically admitted that the tequila found in his possession was intoxicating. We believe the jury justified in concluding that it was a spirituous liquor. In cases in which this question is a controverted one, attention of the State's attorneys is called to the fact that the State maintains its State Chemist at Austin, whose duty it is to analyze liquors, etc., sent to him by officers of the State, and whose analysis given in testimony would appear to entirely satisfy the demands of our practice in the matter of making full proof.
This in addition to the opinion in chief and concurring therewith.